The suit is for damages to a shipment of cattle from Jacksboro to St. Louis, due to alleged negligent delay and handling over the lines of three defendants. The verdict was in favor of appellee against the St. Louis  San Francisco Railway Company, and in favor of the other two companies. A special demurrer was sustained to paragraph 3 of appellants' answer. This was reversible error. See case of Railway Co. v. Rich,138 S.W. 223, this day decided by this court.
The court's charge assumes that the acts stated and on which negligence is predicated constituted negligence as a matter of law. It reads: "And if you believe by any of such acts of negligence of said defendant the plaintiff's cattle were injured and depreciated in value, and plaintiff was damaged, you will find for the plaintiff against the defendant St. Louis  San Francisco Railway Company for such damages." This was reversible error.
The judgment as to this appellant was ordered reversed and the cause remanded. The judgment in favor of the Chicago, Rock Island  Gulf Railway Company and the Chicago, Rock Island  Pacific Railway Company, not being appealed from, will remain undisturbed.